August 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ROBERTO PORRAS, Appellant

NO. 14-12-00131-CV                          V.

 MARY L. JEFFERSON, INDEPENDENT EXECUTOR OF THE ESTATE OF
          ANDREW L. JEFFERSON, JR., DECEASED, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Mary L.
Jefferson, Independent Executor of the Estate of Andrew L. Jefferson, Jr.,
Deceased, signed November 8, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause to the trial
court for proceedings in accordance with this court’s opinion.

     We order appellee, Mary L. Jefferson, Independent Executor of the Estate of
Andrew L. Jefferson, Jr., Deceased, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.